Citation Nr: 0202508	
Decision Date: 03/18/02    Archive Date: 03/25/02

DOCKET NO.  99-18 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2. Eligibility for Dependents' Educational Assistance (DEA) 
benefits under 
chapter 35, title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active duty from March 1942 to November 1945.  
The appellant is the surviving spouse of the veteran, who 
died in 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, in which the RO denied a claim of 
entitlement to service connection for the cause of the 
veteran's death and denied entitlement to DEA benefits.  The 
appellant disagreed with those determinations in February 
1999 and August 1999, and submitted a timely substantive 
appeal in August 1999 and at a personal hearing conducted in 
November 1999.  In a remand issued in February 2001, the 
Board, in pertinent part, remanded these issues for further 
development.  The claims were returned to the Board following 
the directed development.  


FINDINGS OF FACT

1.  The veteran died in early 1998; his death certificate 
lists the immediate cause of death as myocardial infarction; 
no other underlying cause or significant condition is noted 
on the death certificate.  

2.  During the veteran's lifetime, service connection was 
established, effective in November 1945 for an anxiety 
neurosis; at the time of his death, that service-connected 
disability was evaluated as 30 percent disabling.  

3.  The preponderance of the medical evidence establishes 
that the veteran's service-connected disability did not cause 
or contribute substantially or materially to cause the 
veteran's death. 

4. The appellant does not meet the statutory criteria for 
eligibility for DEA.


CONCLUSIONS OF LAW

1.  The veteran's death due to a myocardial infarction was 
not caused by, was not the proximate result of, and was not 
accelerated or aggravated by, a disability incurred in or 
aggravated by active service, nor did a service-connected 
disability contribute substantially or materially to his 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2001). 

2.  The statutory requirements for eligibility for chapter 35 
Dependents' Educational Assistance benefits have not been 
met.  38 U.S.C.A. §§ 3500, 3501 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.807, 21.3020, 21.3021 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that she is entitled to service 
connection for the cause of the veteran's death.  The 
appellant also contends that she is entitled to DEA benefits.  

The appellant has claimed entitlement to service connection 
for the cause of the veteran's death on several alternative 
theories.  During the November 1999 personal hearing, the 
appellant testified to her belief that the veteran's service-
connected psychiatric disorder either caused or accelerated 
the cardiac disorder that led to the veteran's death.  She 
also testified that, if the veteran's service-connected 
anxiety disorder did not cause or accelerate her husband's 
cardiac disease, it aggravated the cardiac disease, because 
the veteran would have angina whenever he became anxious.  
The appellant testified, in effect, that the veteran was 
entitled to service connection for his cardiac disorder 
because his service-connected anxiety disorder aggravated the 
cardiac disorder. 

I.  Claim for service connection for the cause of death

Service connection for the cause of a veteran's death is 
warranted when a veteran dies of a service-connected 
disability.  38 U.S.C.A. § 1310.  The death of a veteran is 
considered to be due to a service-connected disability when 
the evidence establishes that such a disability was either 
the principal or a contributory cause of death or contributed 
materially and substantially to the cause of death.  38 
C.F.R. § 3.312.  

Determinations as to whether service connection may be 
granted for a disorder which caused or contributed to the 
cause of the veteran's death are based on the same statutory 
and regulatory provision governing determinations of service 
connection generally.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304.  Service connection may be presumed for certain 
chronic disorders, such as cardiovascular disease, if 
manifested within the applicable presumptive period.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has the condition.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disorder which 
is secondary to or proximately caused by a service-connected 
disorder.  38 C.F.R. § 3.310(a).  Service connection may also 
be granted for a disorder which is aggravated by a service-
connected disability, to the extent of such aggravation.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

During the pendency of this appeal, prior to the Board's 
February 2001 remand, there was a significant change in the 
laws governing veterans' benefits.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Board's remand informed the appellant of enactment of the 
VCAA and generally advised her of VA's duties under the VCAA 
to assist her in developing evidence and to notify her of the 
status of her claim, evidence required to substantiate the 
claim, and of her procedural rights.  Subsequently, in March 
2001 and April 2001 letters, the RO also advised the 
appellant as to additional evidence required to substantiate 
her claims.  In an August 2001 supplemental statement of the 
case, the RO advised the appellant of additional evidence 
received, including a medical opinion unfavorable to her 
claim.  The appellant has not identified any additional 
evidence which might be relevant to her claim.  The Board 
finds that VA's duties under the VCAA, both as to the duty to 
assist and the notice provisions, have been met. 

The veteran's death certificate reflects that he died in 
early 1998.  The immediate cause of death was myocardial 
infarction.  No underlying cause of death or significant 
condition contributing to death was noted on the death 
certificate.  By a March 1946 rating decision, the veteran 
was awarded service connection for an anxiety neurosis.  A 30 
percent evaluation for that service-connected disability was 
in effect at the time of the veteran's death.  The veteran 
was not awarded service connection for any other disorder 
during his lifetime.  He sought non-service-connected pension 
in November 1994, and that claim was granted.

The veteran's 1942 through 1945 service medical records are 
the earliest clinical evidence of record, and the most recent 
clinical evidence of record is the discharge summary of the 
veteran's terminal hospitalization in January 1998 to 
February 1998.  In addition, the veteran's death certificate 
and medical opinions dated in 1998, 2000, and 2001 are of 
record.  The veteran's service medical records are devoid of 
any evidence reflecting diagnosis or treatment of a cardiac 
disorder.  Reports of VA examinations proximate to service 
are devoid of any evidence regarding a cardiac disorder.  
Clinical records reflecting cardiac bypass surgeries 
performed in 1979 and in 1994 do not disclose any comment or 
opinion regarding the etiology of the veteran's cardiac 
disease or the progression of that disease. 

A private medical opinion dated in June 1998, from E.J.L., 
M.D., describes the veteran as a "Type A" personality and 
extremely anxious, noting that the veteran was treated by VA 
for his anxiety.  Dr. L. noted that the veteran had severe 
coronary heart disease and that cardiac bypass surgery was 
performed in 1979 and in 1994.  Dr. L. provided an opinion 
that the veteran's Type A personality, anxiety, and stress 
contributed to his cardiac problems and his subsequent death. 

At the November 1999 personal hearing, the appellant 
submitted a February 1996 memorandum from VA's Under 
Secretary for Benefits to VA's Under Secretary for Health, 
requesting information as to the relationship between PTSD 
and subsequent development of hypertension.  The medical 
conclusion provided was that physiologic responses to acute 
stressful events are well documented, but the long term 
latent effects of stress in the etiology of vascular diseases 
are not well-documented and are still under investigation. 

In a January 2000 medical opinion, it was noted that there 
was a fair body of literature suggesting that exaggerated 
cardiovascular reactivity to anxiety is a significant risk 
factor for hypertension and the development of 
atherosclerosis.  "However, there is insufficient data to 
establish causality.  It is my opinion that his multiple risk 
factors [hypertension, hypercholesterolemia, cigarette 
smoking, male gender and age] are sufficient to cause 
coronary artery disease."  The VA reviewer went on to state 
the medical opinion that it was less than likely that the 
veteran's coronary artery disease was due to his anxiety 
disorder.

In the February 2001 remand, the Board noted that the January 
2000 medical opinion did not comment on whether the veteran's 
service-connected psychiatric disorder aggravated his cardiac 
disorder.  In a July 2001 request for opinion, the RO noted 
for the reviewer that service connection could be granted for 
increased manifestations of a non-service-connected disorder 
caused by aggravation due to service-connected disability, 
and noted that the appellant contended that the veteran's 
anxiety disorder caused, accelerated, or aggravated a cardiac 
disorder or caused onset of angina.  The RO requested medical 
opinion stating "whether it is at least as likely as not (50 
percent likelihood or greater) that the veteran's service 
connected psychiatric disorder caused, accelerated, or 
aggravated a cardiac disorder."  

By an August 2001 opinion, a VA medical reviewer, S.J., M.D., 
noted that he had reviewed the medical records relating to 
the veteran's anxiety disorder and to his coronary artery 
disease related to his death, and provided a brief summary of 
the progression of the veteran's coronary artery disease 
beginning in 1979.  The reviewer noted that it is well 
documented in literature that anxiety disorder is one of the 
causes of progression of cardiovascular disease, but that, in 
this case, it was the reviewer's opinion that the veteran 
"had many other multiple risk factors that caused progression 
of his coronary artery disease."  The reviewer further opined 
that the veteran's coronary artery disease and subsequent 
death secondary to coronary artery disease was due to his 
multiple risk factors and natural progression of 
atherosclerosis disease and was less than likely due to 
anxiety disorder.  

The record is devoid of any evidence or opinion that the 
veteran manifested a cardiac disorder in service or within 
any applicable presumptive period following service.  The 
preponderance of the medical evidence, including VA opinions 
dated in July 2000 and August 2001, establishes that it is 
less than likely that the veteran's anxiety disorder caused 
his cardiac disorder.  The August 2001 opinion establishes 
that the progression of the veteran's cardiac disorder was 
the natural, i.e., expected, progression of the cardiac 
disorder and that it was less than likely that the veteran's 
anxiety disorder caused progression of the cardiac disorder. 

The only medical evidence of record which is favorable to the 
appellant's claim is a June 1998 private statement which 
expressed an opinion that the veteran's Type A personality, 
anxiety, and stress contributed to his cardiac problems and 
his subsequent death.  Clinical records at the time of the 
veteran's diagnosed heart attack in 1979 reflect that the 
veteran was second in command in the police department where 
he worked and was a sheriff's deputy.  Thus, the evidence 
explains why the physician who provided the 1998 opinion 
separated stress and anxiety as two separate factors 
contributing to the veteran's cardiac disease, and is counter 
to a determination that anxiety and stress which contributed 
to the veteran's cardiac disorder may be attributed solely to 
the service-connected anxiety disorder.  

Because the June 1998 medical opinion states that "anxiety" 
is one of several factors which contributed to the veteran's 
cardiac disorder, this opinion, although favorable to the 
appellant's claim, is not of sufficient weight to place in 
equipoise the evidence as to whether the service-connected 
anxiety disorder caused, accelerated, or aggravated, the 
cardiac disorder which caused the veteran's death.  The Board 
notes that the June 1998 medical opinion does not quantify 
the extent of contribution of the veteran's service-connected 
disability to his cardiac disorder, nor does it provide 
information as to the likelihood of such contribution.  

In comparison to the January 2000 opinion or the August 2001 
opinion, the June 1998 private opinion is not as persuasive 
as to any contention raised by the appellant as the VA 
medical opinions addressing the contention.  Although the 
June 1998 medical opinion reflects that the physician treated 
the veteran, each of the VA opinions provides a broader 
overview of the evidence, reflects a review of all the 
clinical evidence of record, and provides a rationale for the 
opinions expressed.  

The evidence is not in equipoise to warrant a determination 
that the veteran's service-connected anxiety disorder caused, 
accelerated, or aggravated the cause of the veteran's death, 
and therefore does not support a determination that the 
service-connected disorder was a primary cause of death or 
contributed materially and substantially to the cause of 
death.  The claim must be denied.

The Board notes the contention of the appellant's 
representative that the August 2001 medical opinion failed to 
clearly answer the question posed to the medical reviewer and 
that further clarification of the medical evidence is 
required under 38 C.F.R. § 3.328.  The representative asserts 
that a medical opinion is required as to whether the 
veteran's chronic anxiety was causal, prodromal, or 
aggravated the veteran's acquired cardiovascular disorder.  
The representative is arguing, in essence, that the medical 
opinion must be presented in the terminology of the VA 
regulations in order to meet the duty to assist.  The Board 
disagrees with this assertion.  It is the Board's position 
that a medical opinion which addresses the factors required 
to provide a reasoned adjudication under the regulations 
fully meets the duty to assist and provides a basis for a 
reasoned adjudication.  

In this case, the appellant contends that the cardiac 
disorder which caused the veteran's death was proximately due 
to or the result of the veteran's service-connected anxiety 
disorder.  Relevant to this assertion, the physician who 
provided the January 2000 medical opinion stated that there 
was insufficient data to establish causality between the 
veteran's service-connected anxiety disorder and the cause of 
coronary artery disease.  The reviewer stated that it was his 
opinion that the veteran's multiple risk factors were 
sufficient to cause coronary artery disease.  The reviewer 
concluded that it was less than likely that the veteran's 
coronary artery disease was due to the service-connected 
anxiety disorder.  The Board finds this a clear opinion that 
it is unlikely that the veteran's cardiovascular disorder was 
directly caused by, proximately due to, or the result of the 
service-connected anxiety disability, and fully addresses the 
factors required to adjudication the claim under 38 C.F.R. 
§ 3.310(a). 

The reviewer who provided the August 2001 opinion was asked 
whether the veteran's service-connected anxiety disorder 
accelerated or aggravated the cardiac disorder.  The reviewer 
clearly answered that the veteran "had many other multiple 
risk factors that caused progression of his coronary artery 
disease."  The reviewer further opined that the veteran's 
death due to coronary artery disease was due to the veteran's 
multiple risk factors and natural progression of the disease.  
The reviewer's opinion that the veteran experienced natural 
progression of atherosclerosis disease is a clear opinion 
that the service-connected anxiety disorder did not 
accelerate or aggravate the cardiovascular disease beyond the 
expected natural progression of the disease.  This medical 
opinion provides the clinical evidence required to determine 
whether the service-connected disorder aggravated the non-
service-connected disorder as contemplated in Allen.  

The fact that the reviewer chose to explain the relationship 
between the veteran's cardiac disorder and the service-
connected anxiety disorder by stating that the cardiac 
disorder underwent natural progression rather than by 
specifically stating that the veteran's service-connected 
disability did not accelerate or aggravate the cardiac 
disease does not require that an additional opinion be 
obtained.  VA must assist the appellant in developing facts 
necessary to show whether the veteran's service-connected 
disability accelerated or aggravated, i.e., caused permanent 
increase in pathology of, the veteran's cardiac disorder.  
The reviewer has indicated that there was no acceleration or 
aggravation by stating that there was natural progression of 
the cardiac disorder.  This opinion answers the question 
posed for medical review, and thus meets the requirements of 
the VCAA.  38 U.S.C.A. § 5103A(d) (West Supp. 2001).  It is 
not necessary that a medical opinion be stated in precisely 
the terminology of VA regulations in order for the opinion to 
provide a sound basis for adjudication.  

In summary, the appellant has submitted one medical opinion 
which provides some support for her assertion, but the VA 
medical opinions of record, which address each of the 
appellant's theories of entitlement to service connection for 
the cause of the veteran's death, are unfavorable to each of 
those theories, and are of far greater weight and persuasive 
value than the evidence favoring the claim.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997)[recognizing the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."]  As the 
persuasive evidence of record establishes that it is unlikely 
that the veteran's cardiac disorder was proximately due to, 
resulted from, or was accelerated or aggravated by a service-
connected anxiety disability, the preponderance of the 
evidence is against the claim, and the claim must be denied.  
The evidence is not in equipoise, and the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a more favorable determination.


II. Entitlement to DEA benefits

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of this issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability.  38 
U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 3.807, 21.3020, 21.3021.

As discussed above, however, the deceased veteran did not die 
of a service-connected disability.  The record reflects that 
he did not have a disability evaluated as total and permanent 
in nature resulting from a service-connected disability at 
the time of his death.  Accordingly, the appellant cannot be 
considered an "eligible person" entitled to receive 
educational benefits.  38 U.S.C.A. § 3501(a)(1); 38 C.F.R. §§ 
3.807, 21.3021(a)(2)(i)(ii).

Because the appellant does not meet the basic criteria under 
the law for eligibility for DEA benefits, the law is 
dispositive without regard to any other facts in the case.  
Where the law is dispositive, the claim must be denied on the 
basis of absence of legal merit.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  The appeal for DEA benefits must be 
denied as a matter of law.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Eligibility for DEA benefits is denied.





		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled 
"Appeal to the United States Court of Appeals for 
Veterans Claims."  (1) A "Notice of Disagreement filed 
on or after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before 
VA," filing a "Notice of Disagreement with respect to 
the claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


